Name: Commission Regulation (EEC) No 1672/92 of 29 June 1992 amending Regulation (EEC) No 1106/90 on the communication of information for the purposes of the common organization of the market in fishery products
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 No L 176/6 Official Journal of the European Communities 30. 6. 92 COMMISSION REGULATION (EEC) No 1672/92 of 29 June 1992 amending Regulation (EEC) No 1106/90 on the communication of information for the purposes of the common organization of the market in fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Articles 11 (4), 17 (5) and 19 (6) thereof, Whereas Commission Regulation (EEC) No 1 1 06/90 (2), as amended by Regulation (EEC) No 1868/91 (3), lays down the list of representative wholesale markets and ports for the products listed in Annexes I (A), (D) and (E), II and III to Regulation (EEC) No 3687/91 ; Whereas Community legislation applies in the Canary Islands since 1 July 1991 ; Whereas, in order to apply the provisions of the common organization of the market in the fishery products sector in the region concerned, the relevant representative ports and markets must be laid down ; Whereas the list of representative ports for Norway lobster should also be amended ; Whereas Regulation (EEC) No 1160/90 must be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1106/91 is amended as follows : 1 . in Annex I, part I, point 2 (a) (Atlantic sardines), the word 'Arrecife' is added ; 2. in Annex I, part III, under Norway lobster (tails), the word 'Skagen' is added ; 3 . in Annex I, part V, points 1 to 5 (cephalopods), the words 'Las Palmas' are added ; 4. in Annex I, part VI (tunny), the word 'Arrecife' is added. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 354, 23. 12. 1991 , p. 1 . (2) OJ No L 111 , 1 . 5 . 1990, p . 50 . O OJ No L 168 , 29. 6. 1991 , p. 54.